Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10932232.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Instant Application
US 10,932,232
Claim 1. A user equipment (UE) comprising: 

a transmitter; a receiver; a processor; and wherein: 



the receiver and the processor are configured to receive information including a plurality of first values, wherein each of the plurality of first values is associated with at least one radio bearer; 

the transmitter and the processor are configured to transmit a plurality of buffer occupancy indicators, wherein each buffer occupancy indicator is associated with at least one queue, wherein each queue is associated with at least one radio bearer; 






the receiver and the processor are further configured, in response to the transmitted plurality of buffer occupancy indicators, to receive an uplink resource allocation; 

the processor is further configured to determine, based on at least one parameter, to select a limited number of queues for providing data for transmission; 

the processor is further configured to provide data for transmission from the selected limited number of queues, wherein data from each of the selected limited number of queues is limited based on the first value associated with the selected queue; and 

the transmitter and the processor are further configured to transmit the data provided by the selected limited number of queues in resources based on the received uplink resource allocation.
Claim 1. A user equipment (UE) comprising: a transmitter and circuitry configured to receive; and a processor communicatively coupled to the transmitter and the circuitry configured to receive, wherein the processor is configured to: 

cause the circuitry to receive weight parameters associated with a plurality of radio bearers, 




determine a plurality of buffer occupancies, wherein each of the plurality of buffer occupancies is associated with one or more respective radio bearers of the plurality of radio bearers, cause the transmitter to transmit a message including the plurality of buffer occupancies to a network, 
 and 
claim 3. wherein each radio bearer of the plurality of radio bearers is associated with at least one data flow or IP flow.

cause the circuitry to receive a single allocation of uplink resources, 



select data from the plurality of radio bearers for transmission using the single allocation of uplink resources, wherein the selection of the data occurs using a first iteration and a second iteration, 

wherein in the first iteration, the data are selected from a subset of the plurality of radio bearers based on the received weight parameters, wherein in the second iteration, the data are selected based on buffered data for respective radio bearers, and 

cause the transmitter to transmit a signal including the selected data using the single allocation of uplink resources.


	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Response to Arguments
Applicant’s arguments filed on 08/13/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of the last office action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/      Examiner, Art Unit 2411